Name: 96/31/EC: Commission Decision of 19 December 1995 amending Decisions 93/387/EEC, 93/436/EEC, 93/437/EEC, 93/494/EEC, 93/495/EEC, 94/198/EC, 94/200/EC, 94/269/EC, 94/323/EC, 94/324/EC, 94/325/EC, 94/448/EC, 94/766/EC, 94/777/EC and 94/778/EC setting specific requirements applying to importation of fishery and aquaculture products originating in certain third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  tariff policy;  agricultural policy;  trade;  fisheries
 Date Published: 1996-01-12

 Avis juridique important|31996D003196/31/EC: Commission Decision of 19 December 1995 amending Decisions 93/387/EEC, 93/436/EEC, 93/437/EEC, 93/494/EEC, 93/495/EEC, 94/198/EC, 94/200/EC, 94/269/EC, 94/323/EC, 94/324/EC, 94/325/EC, 94/448/EC, 94/766/EC, 94/777/EC and 94/778/EC setting specific requirements applying to importation of fishery and aquaculture products originating in certain third countries (Text with EEA relevance) Official Journal L 009 , 12/01/1996 P. 0006 - 0008COMMISSION DECISION of 19 December 1995 amending Decisions 93/387/EEC, 93/436/EEC, 93/437/EEC, 93/494/EEC, 93/495/EEC, 94/198/EC, 94/200/EC, 94/269/EC, 94/323/EC, 94/324/EC, 94/325/EC, 94/448/EC, 94/766/EC, 94/777/EC and 94/778/EC setting specific requirements applying to importation of fishery and aquaculture products originating in certain third countries (Text with EEA relevance) (96/31/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 thereof,Whereas the Community has adopted a series of Decisions setting requirements applying to importation of fishery products originating in certain third countries; whereas these Decisions include a model of the health certificate that is to accompany consignments;Whereas the official inspector signing the certificate must be able to attest conformity of the fishery products with specific Community legislative provisions referred to therein;Whereas model health certificates set out in recent Commission Decisions include a declaration by the signatory that he is aware of the Community legislative provisions referred to therein; whereas this declaration should be added to health certificates drawn up in the past in which it is not included;Whereas to avoid breaks in trade a time lapse before this Decision comes into force long enough the allow the third countries concerned to modify their health certificates should be set;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following sentence is added to paragraph IV of Annex A to Commission Decision 93/387/EEC of 7 June 1993 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco (2):'The undersigned official inspector hereby declares that he is aware of the provisions of Directive 91/492/EEC.`Article 2 The following sentence is added to paragraph IV of Annex A to Commission Decision 93/436/EEC of 30 June 1993 laying down special conditions governing imports of fishery products originating in Chile (3):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC and (b) Directive 91/493/EEC and the implementing decisions thereto.`Article 3 The following sentence is added to paragraph IV of Annex A to Commission Decision 93/437/EEC of 30 June 1993 laying down special conditions governing imports of fishery products originating in Argentina (4):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC and (b) Directive 91/493/EEC and the implementing decisions thereto.`Article 4 The following sentence is added to paragraph IV of Annex A to Commission Decision 93/494/EEC of 23 July 1993 laying down special conditions governing imports of fishery products originating in the Faeroes (5):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC, (b) Directive 91/492/EEC and (c) Directive 91/493/EEC and the implementing decisions thereto.`Article 5 The following sentence is added to paragraph IV of Annex A to Commission Decision 93/495/EEC of 26 July 1993 laying down special conditions governing imports of fishery products originating in Canada (6):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC, (b) Directive 91/492/EEC and (c) Directive 91/493/EEC and the implementing decisions thereto.`Article 6 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/198/EC of 7 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Brazil (7):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC and (b) Directive 91/493/EEC and the implementing decisions thereto.`Article 7 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/200/EC of 7 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Ecuador (8):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC and (b) Directive 91/493/EEC and the implementing decisions thereto.`Article 8 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/269/EC of 8 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Colombia (9):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC and (b) Directive 91/493/EEC and the implementing decisions thereto.`Article 9 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/323/EC of 19 May 1994 laying down special conditions governing imports of fishery products originating in Singapore (10):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC and (b) Directive 91/493/EEC and the implementing decisions thereto.`Article 10 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/324/EC of 19 May 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Indonesia (11):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC, (b) Directive 91/492/EEC and (c) Directive 91/493/EEC and the implementing decisions thereto.`Article 11 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/325/EC of 19 May 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Thailand (12):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC, (b) Directive 91/492/EEC and (c) Directive 91/493/EEC and the implementing decisions thereto.`Article 12 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/448/EC of 20 June 1994 laying down special conditions governing imports of fishery and aquaculture products originating in New Zealand (13):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC, (b) Directive 91/492/EEC and (c) Directive 91/493/EEC and the implementing decisions thereto.`Article 13 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/766/EC of 21 November 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Taiwan (14):'The undersigned official inspector hereby declares that he is aware of the provisions of (a) Directive 92/48/EEC and (b) Directive 91/493/EEC and the implementing decisions thereto.`Article 14 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/777/EC of 30 November 1994, laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (15):'The undersigned official inspector hereby declares that he is aware of the provisions of Directive 91/492/EEC.`Article 15 The following sentence is added to paragraph IV of Annex A to Commission Decision 94/778/EC of 30 November 1994 laying down special conditions for the import of frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (16):'The undersigned official inspector hereby declares that he is aware of the provisions of Directives 91/492/EEC and 91/493/EEC.`Article 16 This Decision shall apply from 1 March 1996.Article 17 This Decision is addressed to the Member States.Done at Brussels, 19 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 166, 8. 7. 1993, p. 40.(3) OJ No L 202, 12. 8. 1993, p. 31.(4) OJ No L 202, 12. 8. 1993, p. 42.(5) OJ No L 232, 15. 9. 1993, p. 37.(6) OJ No L 232, 15. 9. 1993, p. 43.(7) OJ No L 93, 12. 4. 1994, p. 26.(8) OJ No L 93, 12. 4. 1994, p. 34.(9) OJ No L 115, 6. 5. 1994, p. 38.(10) OJ No L 145, 10. 6. 1994, p. 19.(11) OJ No L 145, 10. 6. 1994, p. 23.(12) OJ No L 145, 10. 6. 1994, p. 30.(13) OJ No L 184, 20. 7. 1994, p. 16.(14) OJ No L 305, 30. 11. 1994, p. 31.(15) OJ No L 312, 6. 12. 1994, p. 35.(16) OJ No L 312, 6. 12. 1994, p. 40.